      Case 1:19-cv-00307-LG-RPM Document 24 Filed 05/18/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 DAMIEN DARRELL LINDSEY                                                 PLAINTIFF

 v.                                               CAUSE NO. 1:19cv307-LG-RPM

 CITY OF GULFPORT, ET AL.                                           DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT is the [22] Report and Recommendation entered by

United States Magistrate Judge Robert P. Myers on April 29, 2021, in which he

recommends that the [19] Motion to Dismiss filed by the City of Gulfport and Brad

Sumrall should be granted. The Plaintiff Damien Darrell Lindsey has not filed an

objection. After reviewing the record in this matter and the applicable law, the

Court finds that the Report and Recommendation should be adopted as the opinion

of this Court, and Lindsey’s claims against the City of Gulfport and Brad Sumrall

should be dismissed with prejudice.

                                   DISCUSSION

      Lindsey filed this Section 1983 lawsuit against the City of Gulfport, Brad

Sumrall, and several individual officers. He claimed that he was accused of felony

possession of a stolen firearm and that the charges resulted from entrapment and

an illegal search and seizure by Gulfport police officers. The record reflects that

Lindsey in fact was charged with unlawful possession of a firearm by a convicted

felon. The Court stayed the instant case pending resolution of the underlying

criminal charges. In their Motion to Dismiss, the City and Officer Sumrall seek to
      Case 1:19-cv-00307-LG-RPM Document 24 Filed 05/18/21 Page 2 of 3




dismiss Lindsey’s complaint pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).

They argue that Lindsey has entered a guilty plea to felony charges arising from the

arrest that is the subject of Plaintiff’s lawsuit.

       Judge Myers’ [22] Report and Recommendation was issued on April 29, 2021,

and the Court sent a copy of it to Lindsey’s last known address via certified mail. A

return receipt has been filed in the record reflecting that the mail was

undeliverable. (See Return Receipt, ECF No. 23). The Court has no way of

contacting Lindsey, and Lindsey has not filed an objection to the Report and

Recommendation.

       Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996).

       Having conducted the required review, the Court finds that Judge Myers’

Report and Recommendation is neither clearly erroneous nor contrary to law. As a

result, the [22] Motion to Dismiss is granted, and Lindsey’s claims against the City

of Gulfport and Brad Sumrall are dismissed with prejudice.




                                            -2-
      Case 1:19-cv-00307-LG-RPM Document 24 Filed 05/18/21 Page 3 of 3




      IT IS THEREFORE ORDERED AND ADJUDGED that the [22] Report

and Recommendation entered by United States Magistrate Judge Robert P. Myers

is ADOPTED as the opinion of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [19] Motion to

Dismiss filed by the City of Gulfport and Brad Sumrall is GRANTED. Damien

Darrell Lindsey’s claims against the City of Gulfport and Brad Sumrall are hereby

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 18th day of May, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -3-
